     Case 1:19-cv-01616-DAD-EPG Document 44 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   KENITH PARK,                                      Case No. 1:19-cv-01616-NONE-EPG (PC)
11                      Plaintiff,                     ORDER DIRECTING THE CLERK OF
                                                       COURT TO ASSIGN A DISTRICT JUDGE
12          v.                                         AND CLOSE THE CASE
13   JOSE CHAVEZ, et al.,                               (ECF No. 43)
14                      Defendants.
15

16          On April 14, 2021, the parties filed a joint stipulation dismissing this action with prejudice

17   and with each party bearing its own costs and attorneys’ fees. (ECF No. 43). In light of the

18   parties’ stipulation, this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii), and has been

19   dismissed with prejudice and without an award of costs or attorneys’ fees. Accordingly, the Clerk

20   of Court is DIRECTED to assign a district judge to this case for the purpose of closing the case

21   and then to CLOSE THIS CASE. However, the Court retains jurisdiction over the litigation to

22   enforce the terms of the parties’ settlement agreement.

23
     IT IS SO ORDERED.
24

25      Dated:     April 15, 2021                               /s/
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
